Exhibit 99.1 No. 23/09 IAMGOLD FILES PRELIMINARY BASE SHELF PROSPECTUS Toronto, Ontario, July 13, 2009 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) today announced it has filed a preliminary short form base shelf prospectus with the securities regulators in each province and territory of Canada except for Quebec and a corresponding registration statement with the United States Securities and Exchange Commission. These filings, when made final or effective, will allow the Company to make offerings of common shares, warrants, debt securities, subscription receipts or any combination thereof of up to US$700 million during the next 25 months in Canada except for Quebec, and the United States. The Company filed the preliminary base shelf prospectus to increase financial flexibility but has no immediate intentions to finance.The proceeds from any such offerings may be used by the Company to fund acquisitions, development projects on existing or acquired mineral properties, working capital requirements, repayment of outstanding indebtedness from time to time or for other general corporate purposes. Forward Looking Statement This press release contains forward-looking statements. All statements, other than of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding the estimation of mineral resources, exploration results, potential mineralization, potential mineral resources and mineral reserves) are forward-looking statements. Forward-looking statements are generally identifiable by use of the words “may”, “will”, “should”, “continue”, “expect”, “anticipate”, “estimate”, “believe”, “intend”, “plan” or “project” or the negative of these words or other variations on these words or comparable terminology. Forward-looking statements are subject to a number of risks and uncertainties, many of which are beyond the Company’s ability to control or predict, that may cause the actual results of the Company to differ materially from those discussed in the forward-looking statements.Factors that could cause actual results or events to differ materially from current expectations include, among other things, without limitation, failure to establish estimated mineral resources, the possibility that future exploration results will not be consistent with the Company's expectations, changes in world gold markets and other risks disclosed in IAMGOLD’s most recent Form 40-F/Annual Information Form on file with the US Securities and Exchange Commission and Canadian provincial securities regulatory authorities. Any forward-looking statement speaks only as of the date on which it is made and, except as may be required by applicable securities laws, the Company disclaims any intent or obligation to update any forward-looking statement. For further information please contact: IAMGOLD Corporation: Tamara Brown Director, Investor Relations
